          Case 1:18-cv-01620-VM Document 43 Filed 02/14/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


IN RE UBIQUITI NETWORKS, INC.                             No. 1:18-cv-01620 (VM)
SECURITIES LITIGATION
                                                          Class Action
THIS DOCUMENT RELATES TO: ALL CASES
                                                          Motion Date: March 27, 2020



   LEAD PLAINTIFF’S NOTICE OF UNOPPOSED MOTION FOR AWARD OF
 ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES, AND COMPENSATORY
                     AWARD TO LEAD PLAINTIFF

       PLEASE TAKE NOTICE that, upon the accompanying Lead Plaintiff’s Memorandum

of Law in Support of Unopposed Motion for Award of Attorneys’ Fees, Reimbursement of

Expenses, and Compensatory Award to Lead Plaintiff, dated February 14, 2020, the

accompanying Declaration of Jeremy A. Lieberman in Support of Lead Plaintiff’s (1)

Unopposed Motion for Final Approval of Class Action Settlement and Plan of Allocation of

Settlement Proceeds and (2) Unopposed Motion for Award of Attorneys’ Fees, Reimbursement

of Expenses, and Compensatory Award to Lead Plaintiff, dated February 14, 2020, the exhibits

annexed thereto, all other pleadings and matters of record, and such additional evidence or

argument as may be presented at or before the hearing, Lead Plaintiff Xiya Qian (“Lead

Plaintiff”), through her undersigned attorneys, will move this Court, before the Honorable Victor

Marrero, at the United States District Court for the Southern District of New York, Daniel

Patrick Moynihan United States Courthouse, 500 Pearl Street, Courtroom 15B, New York, NY

10007-1312, on March 27, 2020, at 10:00 a.m., for an Order awarding (1) Lead Counsel

attorneys’ fees in the amount of five million U.S. dollars ($5,000,000.00), plus interest, (2)

reimbursement of $91,267.89 in out-of-pocket litigation expenses, and (3) a compensatory award

to Lead Plaintiff in the amount of five thousand U.S. dollars (US$5,000.00) to be paid from the
          Case 1:18-cv-01620-VM Document 43 Filed 02/14/20 Page 2 of 2



Settlement Fund. A proposed Final Judgment and Order of Dismissal with Prejudice granting

the requested relief will be submitted with Lead Plaintiff’s reply papers after the deadlines for

objecting to the Settlement and requesting exclusion from the Settlement Class have passed.

Dated: February 14, 2020                        POMERANTZ LLP

                                                /s/ Jeremy A. Lieberman
                                                Jeremy A. Lieberman
                                                Michael Grunfeld
                                                600 Third Avenue, 20th Floor
                                                New York, New York 10016
                                                Telephone: (212) 661-1100
                                                Facsimile: (917) 463-1044
                                                Email: jalieberman@pomlaw.com
                                                        mgrunfeld@pomlaw.com

                                                Lead Counsel for Lead Plaintiff Xiya Qian and
                                                the Settlement Class

                                                BRONSTEIN, GEWIRTZ
                                                & GROSSMAN, LLC
                                                Peretz Bronstein
                                                60 East 42nd Street, Suite 4600
                                                New York, NY 10165
                                                (212) 697-6484
                                                peretz@bgandg.com

                                                Additional Counsel




                                               2
